
	
		II
		110th CONGRESS
		1st Session
		S. 2047
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2007
			Mr. Coleman (for himself
			 and Ms. Klobuchar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require enhanced disclosures to consumers purchasing
		  flood insurance and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Flood Insurance Disclosure Act of
			 2007.
		2.Additional
			 requirements of insurersPart
			 A of Chapter II of the National Flood Insurance Act of 1968 (42 U.S.C. 4051 et
			 seq.) is amended by adding at the end the following:
			
				1337.Additional
				requirements of insurers
					(a)Disclosure of
				noncoverage
						(1)In
				generalEach insurance company or other insurer shall disclose,
				in writing, to any homeowner or renter who purchases a homeowner's or renter's
				insurance policy from such company or insurer that such policy does not include
				flood insurance coverage as described under chapter I.
						(2)Placement of
				disclosureThe disclosure required under paragraph (1) shall
				be—
							(A)in
				English;
							(B)composed in a
				clear and conspicuous manner; and
							(C)displayed on the
				insurance policy described under such paragraph.
							(b)Disclosure of
				eligibilityEach insurance company or other insurer shall
				disclose, in writing, at the time of sale of any homeowner's or renter's
				insurance policy to the purchaser of such policy—
						(1)that such person
				may be eligible to purchase flood insurance coverage as described under chapter
				I; and
						(2)the telephone
				number and Internet address by which the purchaser can contact the National
				Flood Insurance Program in order to obtain such flood insurance
				coverage.
						(c)Record
				keepingEach insurance company or other insurer shall keep and
				maintain an accurate record of each disclosure provided under this
				section.
					.
		
